IN THE SUPREME COURT OF THE STATE OF NEVADA


                   YUXIA ZHANG,                                              No. 84242
                                            Appellant,

                   THE STATE OF
                                 vs.
                                NEVADA,
                                                                                   FILED
                                     Respondent.                                   MAR 0 4 2022
                                                                                  ELIZABETH A. BROWN
                                                                                CLERK VREME COURT
                                                                               BY
                                                                                            CLE
                                                                                     DEPUTY C
                                        ORDER DISMISSING APPEAL

                               This is a pro se appeal from the "omninus [sic] finidngs [sic] of
                   fact, conclusions of law, and decision on pre-trial motions." Because no
                   statute or court rule permits an appeal from the aforementioned order, this
                   court lacks jurisdiction to consider this appeal. See Castillo v. State, 106
                   Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, this court
                               ORDERS this appeal DISMISSED.




                                                                      , J.
                                           Silver


                                             , J.                         Pidett
                   Cadish                                     Pickering


                   cc:   Chief Judge, Eighth Judicial District Court
                         Eighth Judicial District Court, Department 9
                         Yuxia Zhang
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk


SUPREME COURT
     OF
   NEVADA

(01 1947A aPPOPD